DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              SCHOOL BOARD OF PALM BEACH COUNTY,
                           Appellant,

                                    v.

            CORENE D. EDWARDS, individually, and as Parent
                and Natural Guardian of Q.E., a minor,
                              Appellee.

                             No. 4D20-1476

                          [September 29, 2021]

  Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Lisa S. Small, Judge; L.T. Case No.
502016CA008072XXXXMB.

   Sean Fahey, Office of General Counsel, West Palm Beach, for appellant.

  Julie H. Littky-Rubin of Clark, Fountain, La Vista, Prather & Littky-
Rubin, LLP, West Palm Beach, for appellee.

KUNTZ, J.

   The School Board of Palm Beach County appeals a non-final order
denying its motion for summary judgment based on sovereign immunity.
We reverse.

   A child was hit by a motor vehicle while crossing the road to reach her
school bus stop. A lawsuit was filed on behalf of the child against the
school board. The school board filed a motion for summary judgment
based on sovereign immunity. In response to the motion, the child argued
the school board created a foreseeable zone of risk through either its
placement of the bus stop or its unclear communication of the stop’s
location. The court denied the motion for summary judgment.

   This case is like our decision in Francis v. School Board of Palm Beach
County, 29 So. 3d 441, 442 (Fla. 4th DCA 2010). In that case, a lawsuit
was filed against the school board after a child was killed while walking
across the street to a bus stop. Id. We wrote that “[a] governmental entity
that creates a known, dangerous condition which might not be readily
apparent, and has knowledge of the presence of people likely to be injured,
has a duty to avert the danger or properly warn those who might be
injured.” Id. at 444 (citations omitted). But, we explained that “the duty
to warn is limited and arises only where the dangerous condition is ‘so
serious and so inconspicuous . . . that it virtually constitutes a trap.’” Id.
(quoting Dep’t of Transp. v. Konney, 587 So. 2d 1292, 1299 (Fla. 1991)
(Kogan, J., concurring)). We concluded that the school board did not
create the busy roadway and that the busy roadway was “not so
inconspicuous that it virtually constitutes a trap.” Id.

   As in Francis, the school board did not have a duty to warn because it
did not create the busy roadway. Moreover, the child was not in the
custody of the school board when the accident occurred. The accident
occurred while the child was trying to reach her school bus stop. Id. (“The
school board does not have custody or control over students while they are
en route to their bus stops; that control rests solely with the students’
parents or guardians.”). Therefore, the child was outside the school
board’s duty of care. Harrison v. Escambia Cnty. Sch. Bd., 434 So. 2d 316,
319 (Fla. 1983).

   Without a duty, there can be no action in negligence. So we need not
reach the question of whether sovereign immunity bars the suit.

    We reverse the court’s order denying summary judgment and remand
for the court to grant summary judgment in favor of the school board.

   Reversed and remanded.

GROSS and MAY, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2